DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Amendment
	In response to the amendment filed September 21, 2022, amended claims 1-2, 5-10, 16-17 and 19-20 are acknowledged.  The following new and reiterated grounds of rejection are set forth:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2, 5-10, 16-17 and 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 9-17, and 19 of copending Application No. 16/671889 to Aneja et al. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely broader in scope and require identical fundamental structural components (i.e. split halves, lcoking members, mating surfaces) as those recited in Application No. 16/671889.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 recites “of the at least one of the one or more of the one or more” which is grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-10, 17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites a “second portion partially defining a lower chamber configured to engage a biopsy port of an endoscope” which is unclear in view of the specification and drawings.  Specifically, it is unclear how the “lower chamber”, which is an empty space, can “engage” the biopsy port?   The term “engage”, by definition means to “attach or secure” (see https://www.dictionary.com/browse/engage).  Thus, it is unclear how an empty space/chamber can be used to attach or secure to any potion of the endoscope, or biopsy port, as the empty space cannot be physically attached in anyway.   It appears the Applicant is intending to claim that the second portion partially define a lower chamber and is configured to accommodate/house a biopsy port of the endoscope, as the one or more locking member are clearly defined as being configured to engage the biopsy port.  Furthermore, claim 2 appears to contradict claim 1, as the lower chamber is defined as being “configured to receives the biopsy port” not engage it.   Appropriate clarification and correction is required.  
Claim 1 recites the limitation "the first locking member" in line 10 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second locking member" in line 17 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites “wherein the upper chamber is configured to receive a biopsy cap with a base disposed therein configured to be disposed above the biopsy port, and wherein the lower chamber is configured to receive the biopsy port” which is unclear which upper and which lower chamber the claim is referring to?  Assuming claim 2 is dependent upon claim 1 (currently claim 2 depends from claim 0), claim 1 has first and second housing portions, each with upper and lower chambers.  Thus, it is unclear which upper and lower chambers are being referred to, the first or second housing portion?  Claim 6 recites locking members extending “toward a direction of the upper chamber”.  Again, it is unclear which upper chamber is being referred to, the upper chamber of the first or second housing portion?  Claims 7-9 recites “one or more of the one or more locking members”  and it is unclear which locking members are being referred to, the locking members of the of the first or second housing portion?
 Appropriate clarification and correction is required.  
Claims 2, 5-10, 17 and 19-20 all depend from claim 0, which undoubtedly is a typographically error.  Dependency of each of the cited claims is required, since there is no claim 0, and it is impossible to decipher dependency of each of the claims as currently claimed.   Furthermore, there are numerous terms within claims 2, 5-10, 17 and 19-20 that are lacking insufficient antecedent basis, however the rejections thereof will be held in abeyance until dependency is corrected.  Appropriate clarification and correction is required.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-10, 16-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2006/0195117 to Rucker et al.
In regard to claims 1 and 16-17, Rucker et al. disclose a housing attachment for a biopsy port of an endoscope, the housing attachment comprising: a first housing portion 806 comprising: a first portion partially defining an upper chamber configured to receive a biopsy cap (see portion above protrusion 138 in Fig. 5); a second portion partially defining a lower chamber configured to engage a biopsy port of an endoscope (see portion below protrusion 138 in Fig. 5); and one or more locking members 138 extending from an inner surface of the first portion at or near an end of the second portion adjacent the first portion, the first locking member configured to engage the biopsy port (see paragraph 0064); and a second housing portion 808 comprising: a first portion partially defining an upper chamber (see portion above protrusion 138 in Fig. 5); a second portion partially defining a lower chamber (see portion below protrusion 138 in Fig. 5); and one or more locking members 138 extending from an inner surface of the first portion, the second locking member configured to engage the biopsy port (see paragraph 0064); wherein mating surfaces of the first and second housing portions are configured to interlock (See Fig. 8 and paragraph 0078).  
	In regard to claim 2, Rucker et al. disclose a housing attachment for a biopsy port of an endoscope, wherein the upper chamber is configured to receive a biopsy cap with a base disposed therein configured to be disposed above the biopsy port, and wherein the lower chamber is configured to receive the biopsy port (See Fig. 5, 8 and paragraphs 0064, 0078).  
In regard to claim 6, Rucker et al. disclose a housing attachment for a biopsy port of an endoscope, wherein one or more of the one or more locking members extending from the first housing portion, and one or more of the one or more locking members extending from the second housing portion are each angled radially inward and toward a direction of the upper chamber (See Fig. 5, 8 and paragraphs 0064, 0078).  
In regard to claim 7, Rucker et al. disclose a housing attachment for a biopsy port of an endoscope, further comprising at least one stabilizing member 108 and/or 140 extending from the inner surface of the first housing portion or the second housing portion, the at least one stabilizing member configured to collide with one or more of the one or more locking members upon a radial deformation of the locking member (See Fig. 5, 8 and paragraphs 0064, 0072-0078).  
In regard to claim 8, Rucker et al. disclose a housing attachment for a biopsy port of an endoscope, wherein the at least one stabilizing member 108/140 comprises a perpendicular surface that is substantially perpendicular to the radial flexure of at least one of the one or more of the locking members (See Fig. 5, 8 and paragraphs 0064, 0072-0078).  
In regard to claim 9, Rucker et al. disclose a housing attachment for a biopsy port of an endoscope, wherein the at least one stabilizing member is positioned such that at least one of the one or more locking members may radially deform a maximum of about 15° to about 25° (See Fig. 5, 8 and paragraphs 0064, 0072-0078).  
In regard to claim 10, Rucker et al. disclose a housing attachment for a biopsy port of an endoscope, wherein the mating surface of the first housing portion includes one or more projections, and the mating surface of the second housing portion includes one or more receiving elements, and wherein the projections are configured to be received within corresponding receiving elements (See Fig. 8 and para 0078).  
In regard to claim 19, Rucker et al. disclose a housing attachment for a biopsy port of an endoscope, further comprising a grip region 122, 124 about an external surface of the body at the upper chamber, the grip region comprising external gripping members configured for a user to grasp (See Fig. 5 and paragraph 0064).
In regard to claim 20, Rucker et al. disclose a housing attachment for a biopsy port of an endoscope, further comprising at least two slots extending through the body along the upper chamber and the skirt, the at least two slots configured to allow the body to flex upon compressing the grip region (See Figs. 5 and 8).
Claim(s) 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/0253128 to Yamane.
In regard to claim 16, Yamane discloses a housing attachment for a biopsy port of an endoscope, housing attachment 50 for a biopsy port of an endoscope, comprising: 
a body comprising: an upper chamber 59 configured to accept a biopsy cap; a lower chamber 63 adjacent the upper chamber configured to engage the biopsy port; and a skirt region 51a extending from the lower chamber in a direction away from the upper chamber and configured to accept a portion of the endoscope (See Figs. 17-23 and paragraphs 0098-0122).  
	In regard to claim 17, Yamane discloses a housing attachment for a biopsy port of an endoscope,  wherein the skirt region comprises internal gripping members along an inner surface of the skirt region configured to frictionally fit with the portion of the endoscope (See Figs. 17-23 and paragraphs 0098-0122).  
In regard to claim 19, Yamane discloses a housing attachment for a biopsy port of an endoscope, further comprising a grip region about an external surface of the body at the upper chamber, the grip region comprising external gripping members configured for a user to grasp (See Figs. 17-23 and paragraphs 0098-0122).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0195117 to Rucker et al.
In regard to claim 5, Rucker et al. discloses the claimed invention except for a second locking hook on the proximal end of the second housing portion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second locking hook on the second housing portion, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  Furthermore, the provision of some of the locking hocks on each housing portion would be an obvious modification to the skilled person looking for an alternative 2-piece configuration to that of figure 8 in Rucker et al. which is easy to manufacture and assemble, especially given the current state of molding technology.
Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.   
Applicant states that Rucker et al. fail to disclose locking members that engage a biopsy port of an endoscope.  Examiner strongly disagrees.  As rejected above, as clearly seen in Figs 2 and 5, the locking members 138 extend from an inner surface of the first portion at or near an end of the second portion adjacent the first portion and are configured to engage with the biopsy port, as the lip 206 of the biopsy is configured to be positioned between clamps 126, 128 and extensions 138 (See paras 0064 and 0068).  As broadly as claimed, Rucker et al. meet the current limitations of the recited claims.    
Applicant further states that Yamane fails to disclose a skirt region extending from the lower chamber in a direction away from the upper chamber and configured to accept a portion of the endoscope (See Figs. 17-23 and paragraphs 0098-0122).    Examiner strongly disagrees.  As rejected above, the “skirt region” 51a clearly extends in a direction away (i.e. it extends distally therefrom, or towards the biopsy port) from the upper chamber 59.  Additionally, the skirt region 51a extends from the lower chamber 63 (See Fig. 17).    As broadly as claimed, holding portion 51a of Yamane, is a “skirt region” which extends away from an upper chamber and accepts a portion of the endoscope and the rejections stand.
Furthermore, Applicant’s arguments with respect to claim(s) 1-2, 5-10, 16-17 and 19-20 have been considered but are moot in view of the new grounds of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
9/28/22